DETAILED ACTION
This action is responsive to claims filed 21 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 were pending in the previous Office action mailed 27 August 2020.
Claims 8-9 have been canceled and claims 1-3 and 10, the Specification and the Drawings have been amended.
Claims 1-7 and 10-15 remain pending for examination.
In light of the amendments, the objections to the Drawings and Claim 3 have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant's Remarks, filed 21 December 2020, with respect to claims 1-7 and 10-15 have been fully considered and are persuasive.  The rejection of 27 August 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least the independent claims. Specifically, neither Kwon et al. (US 2018/0124550), Hall et al. (US/ both a communicating unit and an energy source when the actuator is in a forwarding mode, in combination with all of the other limitations of independent claims 1 and 10. Further search for prior art has not resulted in other references that could be reasonably read to come closer to disclosing the claimed invention than the prior art already made of record, let alone disclosing the limitation at issue such that one having ordinary skill in the art would have found it obvious to modify the prior art of record to arrive at the claimed invention.
There are no other issues preventing claims 1-7 and 10-15 from being allowed. Therefore, claims 1-7 and 10-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468